DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status Claims
This action is in reply to the application 16/093,499 filed on 10/12/2018. Claims 1, 7-10, 12, 16 and 18 were amended and claims 3-4 were cancelled in the reply filed on 3/30/2022. This action is final.

Response to Arguments
Regarding Applicant’s arguments on page 7 directed to claims 7, 8, 12 and 18: Applicant’s arguments filed with respect to the rejection made under 35 USC § 112 have been fully considered, and are persuasive. The 35 USC § 112 rejections have been withdrawn.
Regarding Applicant’s arguments on page 7 directed to claim 18: Applicant’s arguments filed with respect to the rejection made under 35 USC § 101 “software per se” have been fully considered, and are persuasive. This 35 USC § 101 rejection has been withdrawn.
Regarding Applicant’s arguments on page 7 directed to claim 1: Applicant’s arguments filed with respect to the rejection made under 35 USC § 101 have been fully considered, and but are not persuasive. Applicant argues that claim 1 is directed to more than a mental process since Applicant’s invention uses computer hardware and sensors, but Examiner respectfully disagrees. As described below in the 35 USC § 101 rejections below, the computer hardware components claimed are merely a generic computer environment upon which the abstract idea is “applied”, in conjunction with a camera and a vibration sensor which are considered insignificant extra-solution activity (Mere Data Gathering) (MPEP 2106.05(g)(1)) and recognized by the courts to be well-understood, routine, and conventional activity (Electronic recordkeeping)(MPEP 2106.05(d)(II)) (See detailed analysis below).
Applicant further argues that the claimed subject matter is integrated into a practical application by providing a solution to remedy a situation where damage to cargo is occurring, but Examiner respectfully disagrees. Merely outputting data (generating a proposal) based on acquired and analyzed data does not constitute an integration of the abstract idea into a practical application (See MPEP § 2106.04(d) for information and examples of practical applications). Independent claims 16 and 18 and dependent claims 2 and 5-15 remain rejected under 35 USC § 101 for similar reasons.
Regarding Applicant’s arguments on page 8 directed to claim 1: Applicant’s arguments filed with respect to the rejection made under 35 USC § 103 have been fully considered, and but are moot. Claim 1 is now rejected under 35 U.S.C. 103 as being unpatentable over Murthy (U.S. Pub. No. 20150254600) in view of Hill (U.S. Pub. No. 10,853,757) in view of Young (U.S. Pub. No. 20100082151). Applicant argues that the combination of Hill with Murthy is focused on monitoring cargo during transportation, but not in a manner as is claimed by Applicant, but Examiner argues that the combination of Murthy in view of Hill in view of Young  does monitor cargo during transportation in a manner analogous to that claimed by Applicant. Applicant further notes that the claimed subject matter advantageously improves the efficiency of transportation and the quality of cargo, but does not provide support for their argument that the combination of Murthy in view of Hill do not teach the concepts described by the claim language. Independent claims 16 and 18 and dependent claims 2 and 5-15 remain rejected under 35 USC § 103 for similar reasons.

Claim Objections
Claim 1 (line 15) is objected to because of the following informalities: the term vibration is missing the word data behind it.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5-16 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites a method for inspecting cargo during handling, loading or unloading from a transportation unit with aid of image and vibration data analyzed in real time. Therefore, claim 1 is directed to one of the four statutory categories of invention: a method.
The limitations A method for inspecting cargo comprising: ... obtain image data produced of the cargo for inspecting the cargo during loading of the cargo onto the transport unit or unloading of the cargo from the transport unit, wherein the transport unit is a container; ... obtain vibration data produced by the cargo and the transport unit for inspecting the cargo during the loading or unloading of the cargo; analyzing the image data and the vibration data, and producing, on the basis of the analysis, information and feedback in real time so that when the image data and vibration indicate damage to the cargo, the damage is enabled to be remedied during the loading or unloading of the cargo, as drafted, is a method that, under its broadest reasonable interpretation, only covers concepts that fall under the categorization of “Mental Processes”. That is, nothing in the claim elements disclose anything outside the grouping of “Mental Processes” (See MPEP § 2106.04(a)(2)(III) “Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” “The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation.” “Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.”). Accordingly, the claim recites an abstract idea.-
The judicial exception is not integrated into a practical application. Although the claim recites the additional elements a camera and a vibration sensor, these additional elements do not integrate the judicial exception into a practical application. They are considered insignificant extra-solution activity (Mere Data Gathering) (MPEP 2106.05(g)(1)) and recognized by the courts to be well-understood, routine, and conventional activity (Electronic recordkeeping)(MPEP 2106.05(d)(II)). The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes insignificant extra-solution activity (Mere Data Gathering) to perform execute the abstract idea. Further, Applicant’s specification paragraph [0016] provides proof that the aforementioned mere data gathering of the invention classified as insignificant extra-solution activity above is well understood, routine, and conventional. In paragraph [0016] Applicant recites an imaging device, such as a camera, for producing image data of the transport unit and a vibrating sensor, such as an acceleration sensor, for producing vibration data on the transportation unit. (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); (MPEP § 2106.05(g)). Accordingly, a conclusion that the mere data gathering is well-understood, routine, and conventional activity is supported under Berkheimer Option 2. Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
Claims 2 and 5-15 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 2-15 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because, although the dependent Claim 2 introduces two additional elements in the form of a camera and a vibration sensor, these additional elements do not integrate the judicial exception into a practical application. They are considered insignificant extra-solution activity (Mere Data Gathering) (MPEP 2106.05(g)(1)) and recognized by the courts to be well-understood, routine, and conventional activity (Electronic recordkeeping)(MPEP 2106.05(d)(II)). 
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using well-understood, routine, and conventional tools to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use well-understood, routine, and conventional tools to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.
Claim 16 recites a system for performing a method for inspecting cargo during handling, loading or unloading from a transportation unit with aid of image and vibration data collected and analyzed in real time. Therefore, claim 16 is directed to one of the four statutory categories of invention: a system.
The limitations ... inspect cargo comprising ... load and unload cargo and ... produce image data on the cargo and a transport unit during handling, loading or unloading of the cargo to and from the transport units, wherein the transport unit is a container ... produce vibration data on the cargo during the loading or unloading of the cargo ... analyze the image data and the vibration data and to produce real-time information and feedback on the basis of the analysis ... detect damage to the cargo and generate a proposal to remedy the damage during the loading or unloading of the cargo, as drafted, is a method that, under its broadest reasonable interpretation, only covers concepts that fall under the categorization of “Mental Processes”. That is, nothing in the claim elements disclose anything outside the grouping of “Mental Processes”. Accordingly, the claim recites an abstract idea.-
The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using a generic computer (i.e. an apparatus comprising a processing device). The claimed apparatus is recited at a high level of generality and is merely invoked as a tool to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea. While the claim further recites a camera and a vibration sensor, these additional elements do not integrate the judicial exception into a practical application. They are considered insignificant extra-solution activity (Mere Data Gathering - MPEP 2106.05(g)) and recognized by the courts to be well-understood, routine, and conventional activity (MPEP 2106.05(d)(II)). Accordingly, alone and in combination, the additional elements of an apparatus, a processing device, a camera, and a vibration sensor do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using generic computer components and well-understood, routine, and conventional tools. Further, Applicant’s specification paragraph [0016] provides proof that the aforementioned mere data gathering of the invention classified as insignificant extra-solution activity above is well understood, routine, and conventional. In paragraph [0016] Applicant recites an imaging device, such as a camera, for producing image data of the transport unit and a vibrating sensor, such as an acceleration sensor, for producing vibration data on the transportation unit. (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); (MPEP § 2106.05(g)). Accordingly, a conclusion that the mere data gathering is well-understood, routine, and conventional activity is supported under Berkheimer Option 2. Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
Claim 18 recites a program for performing a method for process cargo inspection data, analyze image data, analyze vibration data, and produce real-time information and feedback on the basis of the analysis. For examination purposes, and as suggested above in the “software per se” rejection, the learning program claim 18 will be interpreted to as a non-transitory computer readable medium comprising a learning program. Therefore, claim 18 is directed to one of the four statutory categories of invention: an article of manufacture.
The limitations ... analyze obtained image data produced on the cargo and a transport unit ... analyze obtained vibration data produced by the cargo and the transport unit ... and produce real-time information and feedback on the basis of the analysis so that when ... detects damage ... generate a proposal to remedy the damage during the loading or unloading of the cargo, as drafted, is a method that, under its broadest reasonable interpretation, only covers concepts that fall under the categorization of “Mental Processes”. That is, nothing in the claim elements disclose anything outside the grouping of “Mental Processes”. Accordingly, the claim recites an abstract idea.-
The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using a generic computer (i.e. a learning program for inspecting cargo the learning embodied on a non-transitory computer readable medium, the learning program comprising computer program code, which when executed by a computer is configured to cause the computer to). The claimed a learning program for inspecting cargo the learning embodied on a non-transitory computer readable medium, the learning program comprising computer program code, which when executed by a computer is configured to cause the computer to is recited at a high level of generality and is merely invoked as a tool to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea. While the claim further recites a camera and a vibration sensor, these additional elements do not integrate the judicial exception into a practical application. They are considered insignificant extra-solution activity (Mere Data Gathering - MPEP 2106.05(g)) and recognized by the courts to be well-understood, routine, and conventional activity (MPEP 2106.05(d)(II)). Accordingly, alone and in combination, the additional elements of a learning program for inspecting cargo the learning embodied on a non-transitory computer readable medium, the learning program comprising computer program code, which when executed by a computer is configured to cause the computer to, a camera, and a vibration sensor do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using generic computer components (i.e. a learning program for inspecting cargo the learning embodied on a non-transitory computer readable medium, the learning program comprising computer program code, which when executed by a computer is configured to cause the computer to (described in [0049])). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes insignificant extra-solution activity (Mere Data Gathering) to perform execute the abstract idea. Further, Applicant’s specification paragraph [0016] provides proof that the aforementioned mere data gathering of the invention classified as insignificant extra-solution activity above is well understood, routine, and conventional. In paragraph [0016] Applicant recites an imaging device, such as a camera, for producing image data of the transport unit and a vibrating sensor, such as an acceleration sensor, for producing vibration data on the transportation unit. (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); (MPEP § 2106.05(g)). Accordingly, a conclusion that the mere data gathering is well-understood, routine, and conventional activity is supported under Berkheimer Option 2. Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-11, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Murthy (U.S. Pub. No. 20150254600) in view of Hill (U.S. Pub. No. 10,853,757) in view of Young (U.S. Pub. No. 20100082151).
Regarding the following claim 1, 16 and 18 limitations, Murthy, as shown, discloses the following limitations:
A method for inspecting cargo comprising: ... inspecting the cargo during loading of the cargo onto the transport unit or unloading of the cargo from the transport unit, wherein the transport unit is a container; [See [0018]; Murthy teaches a method of assessing handling of cargo using a movement of the cargo and a stage of transportation and route of the cargo vehicle.]
... using a vibration sensor placed in the handling device to obtain vibration data produced by the cargo and the transport unit for inspecting the cargo during the loading or unloading of the cargo ... [See [0018]; [0019]; [0049]; Murthy teaches assessing handling of cargo with the use of information on the cargo and vehicle collected by a vibration sensor.]
... analyzing ... the vibration data, and producing, on the basis of the analysis, information and feedback in real time so that when the ... vibration indicate damage to the cargo, the damage is enabled to be remedied during the loading or unloading of the cargo. [See [0008]; [0019]; Murthy teaches assessing cargo based on vibration data in real time, and creating at least one context (i.e. information and feedback is produced) based on analysis of the data.]
Murthy does not, however Hill does, disclose the following limitations:
... using a camera placed in a handling device configured to load and unload cargo to obtain image data produced of the cargo for ... [See [Col. 27, Lines 3-17]; Hill teaches building a record of a package, the record including images of the package during its shipping route and the speed at which the package moved when placed in a package holding area that is being monitored by camera.]
... analyzing the image data ... and producing, on the basis of the analysis, information and feedback in real time ... [See [Col. 27, Lines 3-17]; Hill teaches a package tracking system monitoring image data (i.e. the image data ... are analyzed) and providing a record of package delivery, quality and status (i.e.  information and feedback is produced).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the cargo related vibration data collection and analysis of Murthy with the cargo related image data collection and analysis of Hill. By making this combination, Murthy expands the type and amount of data that can be collected on the cargo it is monitoring, thereby improving the analysis of the status of a given cargo.
Murthy in view of Hill does not, however Young does, further disclose the following limitations:
... analyzing the ... data ... and producing, on the basis of the analysis, information and feedback in real time so that when the ... data ... indicate damage to the cargo, the damage is enabled to be remedied during the loading or unloading of the cargo. [See [0043]; [0046]; Young teaches using image data to detect crushed or deformed parcels and logging them as exceptions. Young further teaches using exception handling logic 142 for handling and attempting to resolve the exception (i.e. subjected to feedback with a possible proposal for remedying action).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the cargo related image data collection and analysis of Murthy in view of Hill with the parcel deformation detection and resolution of Young. By making this combination, Murthy in view of Hill can automate its system to take certain resolving steps when a damaged package is detected via image data. This saves time and money that would be required to have a human perform these resolving steps.
Regarding the following claim 2 limitations, Murthy in view of Hill in view of Young, as shown, discloses all claim 1 limitations. Murthy further discloses the following limitations:
The method according to claim 1, wherein the cargo is inspected with aid of ... a vibration sensor ... [See [0018]; [0019]; [0049]; Murthy teaches assessing handling of cargo with the use of information on the cargo and vehicle collected by a vibration sensor.]
Murthy does not, however Hill does, disclose the following limitations:
The method according to claim 1, wherein the cargo is inspected with aid of a camera ...  attached to the transport unit. [See [Col. 27, Lines 3-17]; [Col. 5, Lines 6-10]; [Col. 5, Lines 42-45]; Hill teaches monitoring cargo via image data collected by cameras mounted to the cargo bay of a delivery truck (i.e. attached to the transport unit).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the cargo related vibration data collection of Murthy with the cargo related image data collection via cameras mounted to the inside of a delivery truck of Hill. By making this combination, the sensors of Murthy in view of Hill would be able to be moved from being mounted to cargo to mounted to the inside of a delivery truck, which, with regard to cameras collecting image date, would provide a much better vantage point to collect the image data.
Regarding the following claim 3 limitations, Murthy in view of Hill in view of Young, as shown, discloses all claim 1 limitations. Murthy further discloses the following limitations:
The method according to, wherein the cargo is inspected with aid of ... a vibration sensor ... wherein with aid of image data and/or vibration data, possible cargo damage during handling, loading or unloading is detected. [See [0018]; [0019]; Murthy teaches using a vibration sensor and vibration data for predicting the possibility of cargo getting damaged.]
Murthy does not, however Hill does, disclose the following limitations:
... a camera ... attached to the transport unit ... [See [Col. 27, Lines 3-17]; [Col. 5, Lines 6-10]; [Col. 5, Lines 42-45]; Hill teaches monitoring cargo via image data collected by cameras mounted to the cargo bay of a delivery truck (i.e. attached to the transport unit).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the cargo related vibration data collection and analysis of Murthy with the cargo related image data collection and analysis of Hill. By making this combination, Murthy expands the type and amount of data that can be collected on the cargo it is monitoring, thereby improving the analysis of the status of a given cargo. Further, the sensors of Murthy in view of Hill would be able to be moved from being mounted to cargo to mounted to the inside of a delivery truck, which, with regard to cameras collecting image date, would provide a much better vantage point to collect the image data.
Regarding the following claim 4 limitations, Murthy in view of Hill in view of Young, as shown, discloses all claim 1 limitations. Murthy does not, however Hill does, disclose the following limitations:
The method according to, wherein the cargo is inspected with aid of a camera attached to a cargo handling device and image data is produced on the cargo handled by the handling device, on the transport unit, and/or on the environment. [See [Col. 27, Lines 3-17]; [Col. 5, Lines 6-10]; [Col. 5, Lines 42-45]; Hill teaches monitoring cargo via image data collected by cameras mounted to the cargo bay of a delivery truck (i.e. attached to the transport unit).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the cargo related vibration data collection and analysis of Murthy with the cargo related image data collection and analysis of Hill. By making this combination, Murthy expands the type and amount of data that can be collected on the cargo it is monitoring, thereby improving the analysis of the status of a given cargo. Further, the sensors of Murthy in view of Hill would be able to be moved from being mounted to cargo to mounted to the inside of a delivery truck, which, with regard to cameras collecting image date, would provide a much better vantage point to collect the image data.
Regarding the following claim 5 limitations, Murthy in view of Hill in view of Young, as shown, discloses all claim 1 limitations. Murthy further discloses the following limitations:
The method according to, wherein the handling, loading and/or unloading of cargo causes vibration which is detected with aid of the vibration sensor and which vibration data is analyzed for producing information on the cargo. [See [0008]; [0018]; [0019]; [0049]; Murthy teaches assessing handling of cargo with the use of information on the cargo and vehicle collected by a vibration sensor. Murthy further teaches assessing cargo based on vibration data in real time, and creating at least one context (i.e. producing information on the cargo) based on analysis of the data.]
Regarding the following claim 6 limitations, Murthy in view of Hill in view of Young, as shown, discloses all claim 1 limitations. Murthy further discloses the following limitations:
The method according to, wherein damage caused to the cargo during handling, loading and/or loading of the cargo is detected with aid of image data and/or vibration data in real time [See [0008]; [0018]; [0019]; Murthy teaches detecting damage to cargo in real time via vibration data collected during handling.]
Murthy does not, however Young does, disclose the following limitations:
... and loading the damaged cargo to be moved to the transport unit is prevented. [See [0043]; [0048]; [0012]; Young teaches detecting deformation of parcels by analyzing image data, and if a deformed parcel is detected, log an exception and physically divert the parcel from its path through a cross-docking facility to an exception bin, thereby preventing the parcel from being loaded into a delivery vehicle (i.e. transport unit).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the cargo damage detection of Murthy with the parcel loading prevention technique of Young. By making this combination, Murthy ensures that damaged cargo will be halted so that delivery vehicle space, time, effort, and related costs are not wasted transporting damaged cargo.
Regarding the following claim 7 limitations, Murthy in view of Hill in view of Young, as shown, discloses all claim 1 limitations. Murthy does not, however Hill does, disclose the following limitations:
The method according to, wherein a degree of readiness of loading or unloading is verified with aid of image data and/or vibration data in real time. [See [Col. 8, Lines 53-65]; [Col. 9, Lines 7-15]; Hill teaches comparing the dimensions of a package captured via image data and expected dimensions according to barcode data, determining if the captured dimensions fall within acceptable criteria, and thereby declaring a match. Hill further teaches that a match produced by this comparison of dimensions signifies a high level of confidence that the appropriate package was loaded on a delivery vehicle in real time (i.e. the degree of readiness of loading ... is verified with aid of image data ... in real time).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the cargo related vibration data collection and analysis of Murthy with the loading readiness cargo related image data collection and analysis of Hill. By making this combination, Murthy can verify appropriate packages are being loaded into a delivery vehicle which would decrease the number of packages loaded into incorrect vehicles, thereby reducing rerouting costs and delays and increasing customer satisfaction.
Regarding the following claim 8 limitations, Murthy in view of Hill in view of Young, as shown, discloses all claim 1 limitations. Murthy does not, however Hill does, further disclose the following limitations:
The method according to, wherein cargo packings are equipped with identifications [See [Col. 8, Lines 39-52]; Hill teaches using barcodes on packages in order to identify and register a package by using an image processor to associate the image data captured by a camera with the identification number read from the barcode of the detected package.]
... with aid of which an integrity or damage to the cargo packings is detectable in the image data. [See [Col. 8, Line 53 – Col. 9, Line 6]; Hill teaches comparing package dimensions detected via image data with expected dimensions associated with a package identified by a barcode in order to determine if they match and the package is the dimensions that it should be (i.e. their integrity ... is detectable in image data).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the cargo related vibration data collection and analysis of Murthy with the image data dimension comparison analysis of Hill. By making this combination, Murthy is capable of determining differences between a packages actual dimensions and their expected dimensions. This helps flag any unexpected differences and allows incorrectly labelled or incorrectly boxed cargo to be addressed before delivery.
Regarding the following claim 9 limitations, Murthy in view of Hill in view of Young, as shown, discloses all claim 1 limitations. Murthy does not, however Hill does, further disclose the following limitations:
The method according to , wherein a shape of the cargo or a part of it is analyzable with aid of image data and/or vibration data [See [Col. 8, Line 53 – Col. 9, Line 6]; Hill teaches comparing package dimensions (i.e. shape) detected via image data with expected dimensions associated with a package identified by a barcode in order to determine if they match and the package is the dimensions that it should be.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the cargo related vibration data collection and analysis of Murthy with the image data dimension comparison analysis of Hill. By making this combination, Murthy is capable of determining differences between a packages actual dimensions and their expected dimensions. This helps flag any unexpected differences and allows incorrectly labelled or incorrectly boxed cargo to be addressed before delivery.
Murthy in view of Hill does not, however Young does, further disclose the following limitations:
... and any deformation of the shape is detected and subjected to feedback with a possible proposal for remedying action. [See [0043]; [0046]; Young teaches using image data to detect crushed or deformed parcels and logging them as exceptions. Young further teaches using exception handling logic 142 for handling and attempting to resolve the exception (i.e. subjected to feedback with a possible proposal for remedying action).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the cargo related image data collection and analysis of Murthy in view of Hill with the parcel deformation detection and resolution of Young. By making this combination, Murthy in view of Hill can automate its system to take certain resolving steps when a damaged package is detected via image data. This saves time and money that would be required to have a human perform these resolving steps.
Regarding the following claim 10 limitations, Murthy in view of Hill in view of Young, as shown, discloses all claim 1 limitations. Murthy further discloses the following limitations:
The method according to , wherein on the basis of the analysis, information and feedback is generated in real time on at least one of the following: cargo handling strength, driving speed of the handling device, driving path into and out of the transport unit, pressing force exerted on the cargo by the handling device, lifting force exerted on the cargo by the handling device, loading order, placement of the cargo, lashing of the cargo, predicted rejection of the cargo, and grounds for the predicted rejection. [See [0008]; [0049]; Murthy teaches using sensors to determine a condition of a cargo by correlating sensed vibration events with the speed of the vehicle carrying the cargo in real time (i.e. driving speed of the handling device).]
Regarding the following claim 11 limitations, Murthy in view of Hill in view of Young, as shown, discloses all claim 1 limitations. Murthy does not, however Hill does, disclose the following limitations:
The method according to , wherein on the basis of the analysis, instructions on work stages for handling, loading and/or unloading are generated. [See [Col. 23, Line 62 – Col. 24, Line 10]; Hill teaches providing directions to drivers on how to handle packages based on their weight or shape (i.e. instructions on work stages for handling) determined based on analyzed video (i.e. on the basis of the analysis).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the cargo related vibration data collection and analysis of Murthy with the loading readiness cargo related image data collection and analysis of Hill. By making this combination, Murthy is able to better direct the actions of drivers and thereby better avoid package damage or driver injury.
Regarding the following claim 14 limitations, Murthy in view of Hill in view of Young, as shown, discloses all claim 1 limitations. Murthy further discloses the following limitations:
The method according to wherein on the basis of the analysis, real-time information and feedback is generated on at least one of the following: handling strength, speed of the handling device or variation thereof, direction of the handling device or variation thereof, collision of the handling device with the cargo or the transport unit, collision of the cargo unit with the cargo or the transport unit or an obstacle. [See [0008]; [0049]; Murthy teaches using sensors to determine a condition of a cargo by correlating sensed vibration events with the speed of the vehicle carrying the cargo in real time (i.e. driving speed of the handling device).]
Regarding the following claim 15 limitations, Murthy in view of Hill in view of Young, as shown, discloses all claim 1 limitations. Murthy further discloses the following limitations:
The method according to , wherein by analyzing vibration data, real-time information is provided on at least one of the following: condition of the cargo, lashing of the cargo, preparation of the transport unit, condition of the transport unit, strength of handling the cargo, weight of the cargo placed in the transport unit, and weight distribution of the cargo. [See [0008]; [0018]; [0019]; Murthy teaches analyzing vibration data and creating at least one context (i.e. condition of the cargo) based on analysis of data in real time.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Murthy (U.S. Pub. No. 20150254600) in view of Hill (U.S. Pub. No. 10,853,757) in view of Young (U.S. Pub. No. 20100082151) and in further view of Breed (U.S. Pub. No. 20130211976).
Regarding the following claim 12 limitations, Murthy in view of Hill, as shown, discloses all claim 1 limitations. Murthy in view of Hill does not, however Breed does, further disclose the following limitations:
The method according to, wherein on the basis of the analysis, information on lashing of the cargo is produced, which information is optionally related to at least one of the following: cargo type, route, means of transportation, handling device, season, location, weekday, month, time, packaging method, weather conditions, history data, recipient. [See [0101]; [0364]; [0347]; Breed teaches determining that a cargo item is not being properly restrained (i.e. information on the lashing of the cargo is produced) based on analysis of collected image data via an optical based motion detector.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the cargo related image data collection and analysis of Murthy in view of Hill with the unrestrained cargo detection method of Breed. By making this combination, Murthy in view of Hill can detect cargo is unrestrained and therefore at a high risk of damage. Action can then be taken to restrain the cargo, thereby preventing costly damage.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Murthy (U.S. Pub. No. 20150254600) in view of Hill (U.S. Pub. No. 10,853,757) in view of Young (U.S. Pub. No. 20100082151) and in further view of Lawrie-Fussey (U.S. Pub. No. 20170069144).
Regarding the following claim 13 limitations, Murthy in view of Hill, as shown, discloses all claim 1 limitations. Murthy in view of Hill does not, however Lawrie-Fussey does, further disclose the following limitations:
The method according to wherein the vibration sensor detects vibration in three different directions. [See [0013]; [0109]; (Fig. 2, elements 2, 10); Lawrie-Fussey teaches using a 3-axis accelerometer as a monitoring device to sense cargo and transportation related vibrations.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the cargo related vibration data collection and analysis of Murthy in view of Hill with the 3-axis vibration sensor of Lawrie-Fussey. By making this combination, Murthy in view of Hill would be ensure that vibrations in any of the 3-axis of our three dimensional world be detectable by the vibration sensor and therefore no vibrations would be left undetected.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Benjamin (U.S. Pub. No. 20160260059) teaches using sensors to monitor cargo during transport.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./Examiner, Art Unit 3628
/DANIEL VETTER/              Primary Examiner, Art Unit 3628